Per Curiam.
An award under paragraph u of subdivision 3 of section 15 of the Workmen’s Compensation Law cannot be appended to a schedule award. (Pinski v. Superior Fireproof Door & Sash Co., 209 App. Div. 305; Hinley v. Brooklyn Heights R. R. Co., 215 id. 857; Matter of Bernstein v. Hoffman, 219 id. 152.) If an award is proper in this case it may be made under said paragraph u for combined injuries to both arm and back, such award to date from the time of the accident, and appellants should be credited on such award with all payments made under the schedule award. Cochrane, P. J., Van Kirk, McCann, Davis and Whitmyer, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.